In an action for separation, the defendant husband appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County, entered July 12, 1966, as (1) granted to the wife temporary alimony of $75 a week and a counsel fee of $1,000, with leave to apply for an additional counsel fee at trial, and (2) conditioned the granting [in effect] of defendant’s cross motion inter alia to vacate an ex parte sequestration order upon his giving a perform*942anee bond, or depositing cash, in the amount of $30,000 to secure payment of such alimony. Order modified by reducing to $15,000 the amount of the bond or cash deposit. As so modified, order insofar as appealed from affirmed, without costs. In our opinion, a $15,000 bond or cash deposit is adequate to secure the payment of temporary alimony. Christ, Acting P. J., Brennan, Hill, Rabin and Benjamin, JJ., concur.